IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00248-CR
                                No. 10-16-00249-CR
                                No. 10-16-00250-CR

WAYMON LEON WEBSTER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 85th District Court
                             Brazos County, Texas
                      Trial Court Nos. 15-02647-CRM-85;
                   15-003061-CRF-85; and 15-003062-CRF-85


                                      ORDER

      Waymon Leon Webster was convicted of three offenses: failure to identify, theft,

and tampering with evidence. He appealed each conviction, and each notice of appeal

was set up as a separate appeal: 10-16-00248-CR (failure to ID); 10-16-00249-CR (theft);

and 10-16-00250-CR (tampering). On March 22, 2017, these appeals were abated to the

trial court to hold a hearing to consider whether Webster was indigent and if so, whether

to discharge Webster’s appointed counsel and appoint new appellate counsel for Webster
for each of the appeals. We have received a supplemental clerk’s record from the ordered

hearing which indicates that the trial court found Webster to be indigent, allowed the

withdrawal of Webster’s court-appointed attorney, and appointed another attorney to

represent Webster in these appeals.

        Accordingly, these appeals are reinstated. Webster’s briefs for these appeals are

due 30 days from the date of this Order.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals reinstated
Order issued and filed April 19, 2017




Webster v. State                                                                   Page 2